Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4, 7, and 14-18, are pending and being examined.

Response to Amendment
The previous rejections of Claims 1-4, 7, 14, 16, and 17, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3,305,527 A to Price, (hereinafter Price), in further view of US 2005/0234216 A1 to Klein et al. (hereinafter Klein), are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 1-4, 7, 14, 16, and 17, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3,305,527 A to Price, (hereinafter Price), in further view of US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid), are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 15, and 18, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price in further view of Klein, as applied to claims 1 and 14 above, and further in view of US 2008/0299395 A1 to Strange et al. (hereinafter Strange), are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 15, and 18, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price in further view of Hubschmid, as applied to claims 1 and 14 above, and further in view of US 2008/0299395 A1 to Strange et al. (hereinafter Strange), are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, and 7, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/103868 A1 to Burton et al. (hereinafter Burton), and in further view of 3,305,527 A to Price, (hereinafter Price).

Regarding claims 1-4, and 7, Burton teaches in Example 8, an epoxy resin composition obtained by mixing diglycidyl ether of bisphenol A (DGEBA) with Jeffamine and an accelerator blend of N-aminoethyl piperazine and glycerin (See Fig. 2 and 3, Examples, para 32-42). The above N-aminoethyl piperazine meets the cycloaliphatic amine, the above Jeffamine meets the claimed polyetheramine, and the DGEBA meets the claimed aromatic epoxy free of aliphatic glycidyl ether cited in claims 1, 4, and 14. There is nothing else in the above composition, which meets the claimed “consisting of.” Burton further teaches the glycerin can be used in combination with amines such as piperazine or isophorone diamine, (para 15), which meets the cycloaliphatic amine cited in claim 3.
Burton does not explicitly teach the diluent.
However, Prices teaches an epoxide composition comprising epoxide resins, 1,2 alkylene carbonates (col 1, In 41-45) and curing agents, (col 3, In 35). Price also teaches wherein the 1,2 alkylene carbonates can further include cyclic carbonates which are considered reactive 
It would have been obvious to one ordinarily skilled in the art at the time of invention to further include the alkylene carbonate of Price in the epoxy resin composition of Burton because Price teaches the same field of epoxy resins and amine curing agents cited above in Burton, and Price also teaches the alkylene carbonates added to epoxy resins form products with lower viscosity, superior handling properties, with excellent penetration, flow and wetting properties. (col 1, ln 42-49).
Regarding the limitation "for limiting peak exotherm temperatures,” because the above composition taught by the combination of Burton and Price discloses each and every .

Claims 1-4, 7, 14, 16, and 17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3,305,527 A to Price, (hereinafter Price), and in further view of WO 2008/103868 A1 to Burton et al. (hereinafter Burton)

Regarding claims 1-4, 7, 14, and 17, Prices teaches an epoxide composition comprising epoxide resins, 1,2 alkylene carbonates (col 1, In 41-45) and curing agents, (col 3, In 35). Price also teaches wherein the 1,2 alkylene carbonates can further include cyclic carbonates which are considered reactive diluents (col 1, In 70 to col 2, In 5), that reduce viscosity without unduly affecting the physical/chemical properties, (col 3, In 15-24). Specifically, Price teaches in Example 3, 160 parts (70 wt%) of a bisphenol A epoxide is mixed with 40 parts (17 wt%) of propylene carbonate (i.e. the claimed diluent), and 30 parts (13 wt%) of diethylene triamine poured into a mold and cured at 100 deg C. (See Example 5, col 4, line 1-15). The above 
Price does not explicitly teach the polyetheramine and/or the reactive agent.
However, Burton teaches an accelerator composition useful in curing epoxy resins having at least one amine and glycerin. (See abstract). The above is used in the field of amine curing epoxy resins (para 3), which is in the same field as cited above in Price. Burton further teaches the glycerin can be used in combination with amines such as piperazine and isophorone diamine, (para 15), as well as hardeners such as polyetheramines (para 24), which is similar and compatible with the amines cited above in Price. Specifically, Burton teaches in the examples, an epoxy resin is mixed with Jeffamine and an accelerator blend of N-aminoethyl piperazine and glycerin (See Fig. 2 and 3, Examples, para 32-42), and wherein the amine above 
It would have been obvious to one ordinarily skilled in the art at the time of invention to use the combination of Jeffamine, and the accelerator composition of piperizine/isophorone diamine and glycerin of Burton as the amine curing agents of Price because Burton teaches the same field of amine curing epoxy resins as cited above in Price, and Burton further teaches that the above epoxy hardener with the accelerator composition having the glycerin help promote/accelerate polymerization of the epoxy resin (para 16-17), and adjust/improve the Tg and flexibility of the epoxy resin (para 18 and 30).
Price further teaches wherein the amine curing agent is used in an amount of 5-50 parts per 100 parts of the epoxy resin (col 3, ln 50-53), and wherein the alkylene carbonate is used in an amount of at least 1-80 parts per 100 parts of epoxy resin, (col 1, ln 51-53; col 3, ln 23-32). The above amounts correlates to about 2.7-33.1 wt% of amine curing agent, 43.5-94.3 wt% of epoxy resin, and 0.66-43.2 wt% of alkylene carbonate, which overlaps and meets the claimed amounts of alkylene carbonate diluent cited in claims 1, 7 and 14. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)
Regarding the limitation "for limiting peak exotherm temperatures,” because the above composition taught by the combination of Price and Burton discloses each and every 

Regarding claim 16, the combination of Price and Burton teaches claim 14, and Price teaches the curing temperature can be up to 200 deg or higher, (col 4, ln 16-21), which meets the “heating” step.
In regards to the “peak exotherm temperature,” because the above composition taught by the combination of Price and Burton discloses each and every component and steps of the claimed invention, specifically, the claimed diluents of propylene carbonate, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Price and Burton to have the" peak exotherm temperature” property, and furthermore, Applicant also cites that the cycloaliphatic carbonates are reactive diluents that are used to decrease the exothermic temperature of the epoxy formulations in para 22 and 25 of their specification. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially .

Claims 15, and 18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price in further view of Burton, as applied to claims 1 and 14 above, and further in view of US 2008/0299395 A1 to Strange et al. (hereinafter Strange).

 Regarding claims 15, and 18, as cited above and incorporated herein, the combination of Price and Burton teaches claim 14.
Price further teaches the composition can be used to make in laminates, potting and casting materials (col 1, In 15-19) and the composition has low viscosity with excellent penetration, flow and wetting properties, (col 1, ln 42-45), without unduly affecting other physical and chemical properties (col 3, ln 17-20) and also produces a flexible product (col 3, ln 27-28).
Price does not explicitly teach where the epoxy resin is used for a wind blade mold.
However, Strange teaches a composite article containing an uncured thermosetting resin and manufactured by making prepregs layered in a preform or mold, (para 7), which is the same field of use of laminates and casting/moldings as cited above in Price. The composite materials can be used to make wind mill blades for large wind turbine blades. (para 4). Strange further teaches the matrix material comprises a resin system (para 46), such as an epoxy resin (para 48), a curative such as an aliphatic amine to cure the system at 120 deg C (para 50), and a 
It would have been obvious to one ordinarily skilled in the art at the time of invention to use the epoxy resin composition of Price for the resin composition to make the wind blade of Strange because Price teaches the same field of epoxy resins used for casting/moldings and laminates as cited in Strange and Price further teaches the composition has low viscosity with excellent penetration, flow and wetting properties, (col 1, ln 42-45), without unduly affecting other physical and chemical properties (col 3, ln 17-20) and also produces a flexible product (col 3, ln 27-28), and Strange similarly teaches that flexibility is desired property (para 17).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, and 14-18, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
On page 4-5, the Applicant argues that Price, Klein, or Hubschmid does not teach the glycerin or glycerin carbonate. This is not persuasive because this is taught by the Burton reference in the new rejection cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HA S NGUYEN/Examiner, Art Unit 1766             

/RACHEL KAHN/Primary Examiner, Art Unit 1766